     Case 3:20-cv-02472-BEN-WVG Document 9 Filed 12/28/20 PageID.198 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    MOLLY BRENNAN,                                Case No.: 20-CV-2472-BEN-WVG
                      Plaintiff,
12
      v.
                                                    ORDER GRANTING JOINT
13                                                  MOTION TO EXTEND TIME FOR
      TEVA PHARMACEUTICALS USA, INC., et            MOVING DEFENDANTS TO
14
      al.,                                          RESPOND TO COMPLAINT
15                    Defendants.
16
                                                    [ECF No. 8]
17
18         Plaintiff Molly Brennan and Defendants Teva Pharmaceuticals USA, Inc., the
19   Cooper Companies, Inc., and CooperSurgical, Inc. (“Moving Defendants”) filed a Joint
20   Motion for Extension of Time for Defendants to Respond to Plaintiff’s Complaint (the
21   “Joint Motion”). ECF No. 8. The non-moving Defendants have already filed answers to
22   the Complaint. See ECF Nos. 4-6. Good cause appearing, the Court GRANTS the Joint
23   Motion. Moving Defendants must file their responsive pleadings by January 22, 2021.
24         IT IS SO ORDERED.
25
     Dated: December 28, 2020                   ______________________________
26
                                                HON. ROGER T. BENITEZ
27                                              United States District Judge
28

                                                1
                                                                         20-CV-22472-BEN-WVG
